                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


JIM L. TOWNSEND,                                 )
                                                 )
          Plaintiff,                             )
                                                 )         No. 2:18-cv-02025-TLP-tmp
v.                                               )
                                                 )         JURY DEMAND
UNITED STATES OF AMERICA, et al.,                )
                                                 )
          Defendants.                            )


           ORDER ADOPTING THE REPORT AND RECOMMENDATION


        The Magistrate Judge recommends this Court dismiss Plaintiff’s Complaint for failure

to prosecute. (ECF No. 61.) Before making its recommendation, the Magistrate Court

issued a show cause order requiring Plaintiff to address several questions about the lack of

service of process. (ECF No. 60.) The Magistrate Court gave Plaintiff several weeks to

respond. (ECF No. 60 at PageID 204.) Plaintiff did not respond. (ECF No. 61 at PageID

206.)

        This Court may dismiss an action where Plaintiff ignores a court order. See Fed. R.

Civ. P. 41(b). The Magistrate Court warned Plaintiff that it would recommend dismissing

this action if he failed to respond. (Id. at PageID 204); see Wu v. T.W. Wang, Inc., 420 F.3d

641, 643 (6th Cir. 2005) (citing Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 363 (6th Cir.

1999)).

        A party has fourteen days to object to a Report and Recommendation. See

Fed. R. Civ. P. 72(b)(2). Plaintiff did not object. See Fed. R. Civ. P. 5(b)(2), 6(d), 72(b)(2).
     This Court thus reviews the Report and Recommendation only for “clear error.”

Fed. R. Civ. P. 72(b) advisory committee notes. The Court finds no error and ADOPTS the

Report and Recommendation (ECF No. 61) in its entirety.

     The Court therefore DISMISSES Plaintiff’s Complaint WITHOUT PREJUDICE.

     SO ORDERED, this 14th day of June, 2019.

                                          s/ Thomas L. Parker
                                         THOMAS L. PARKER
                                         UNITED STATES DISTRICT JUDGE




                                          2
